Citation Nr: 1211989	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the Veteran's service connected disabilities.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service connected residuals of prostate cancer, status post radical perineal prostatectomy.  

3.  Whether a reduction of the disability rating for service connected residuals of prostate cancer, status post radical perineal prostatectomy from 100 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, December 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that the RO could re-adjudicate the Veteran's claim after additional evidence had been submitted.  The action specified in the September 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the issue of entitlement to service connection for scarring secondary to a radical perineal prostatectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's depression did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, including by his service connected disabilities.  

2.  The Veteran does not have a sleep disorder.

3.  Throughout the period on appeal, the residuals of the Veteran's service connected prostate cancer, status post radical perineal prostatectomy, have required the use of absorbent materials that must be changed twice a day but not more than four times per day.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depression, to include as secondary to the Veteran's service connected disabilities, have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 3.303, 3.304, 3.310 (2011).

2.  The criteria for entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service connected residuals of prostate cancer, status post radical perineal prostatectomy, have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 3.303, 3.304, 3.310 (2011).

3.  The reduction of the disability rating for service connected residuals of prostate cancer, status post radical perineal prostatectomy from 100 percent to 40 percent was proper, but the reduction to 20 percent was not.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.115a, Diagnostic Code 7527, 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.   

Depression

The Veteran is seeking entitlement to service connection for depression, which he has asserted developed secondary to his service connected health problems, which include bilateral hearing loss, tinnitus, residuals of prostate cancer, and tinea versicolor.

The Board notes that normally a claim that identifies a single diagnosis (in this case depression) cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the veteran's description of the claim; the symptoms the veteran describes; and the information the veteran submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, however, the Veteran has already been denied entitlement to service connection for posttraumatic stress disorder (PTSD) in separate RO and Board decisions, so the issue of entitlement to service connection for PTSD is not before the Board at this time.  Beyond PTSD, the Board finds that a claim for any other acquired psychiatric disability other than a mood disorder has not been raised by the record.  The Board will now address the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, including depression and a mood disorder.

The Veteran's service treatment records are negative for complaints of or treatment for depression or mood disorder.  No psychiatric disability was noted at his separation examination in May 1969, and on a Report of Medical History completed at the same time, the Veteran denied experiencing depression or excessive worry or nervous trouble of any sort.  The Board finds the Veteran's service treatment records to be highly probative evidence that the Veteran did not suffer from an acquired psychiatric disability in service or since service.  

Post service, the Veteran did not seek treatment for an acquired psychiatric disability until 2004, more than thirty years after separation from service.  

A VA progress note dated in January 2004 noted that the Veteran's chief complaint was that some days he did not care whether he lived or died.  The Veteran indicated that he was doing well with his moods until about a year and a half ago when he started having problems with his balance.  The Veteran reported that he had never been seen by a psychiatrist, had never been on any psychiatric medications, and had never been hospitalized for psychiatric reasons.  He indicated that he became depression after he was unable to work because of the medical problems he was having with his balance.  The Axis I assessment included adjustment disorder with depressed mood.

At a VA mental health evaluation in June 2004, the Veteran complained of intrusive and traumatic memories associated with his military service as well as feelings of depression associated with the loss of his job due to non-service related health problems and subsequent financial and marital difficulties, providing highly probative factual evidence against his own claim, clearly indicating depression associated with factors that have nothing to do with service or a service connected disability.  

The Veteran was diagnosed with posttraumatic stress disorder (PTSD) and a mood disorder secondary to a general medical condition.

In an August 2004 letter, a VA staff psychiatrist indicated that they had treated the Veteran since January 2004.  The psychiatrist stated that the "Veteran's psychiatric problems started during his childhood but were worsened by his experiences in Vietnam and he was able to deal with them to some extent until he was unable to work because of his general medical problems and the psychiatric symptoms surfaced at that time again."  The diagnoses included a mood disorder due to general medical problems.

VA psychiatric treatment notes continue to show an assessment of mood disorder due to general medical problems.

These records reflect that prior to his radical prostatectomy in January 2008, the Veteran's non- PTSD complaints were related to his frustration at not longer being active or productive because he had been forced to a stop working due to non-service connected vertigo of uncertain etiology, which caused financial hardship and marital difficulties.  The Veteran had few hobbies or friends and had difficulty adjusting to his retired status.  

After the Veteran's radical perineal prostatectomy, the Veteran also began to complain that perineal pain and incontinence were interfering with his quality of life.  The Veteran attributes his pain to his prostatectomy, but records from Nebraska Pain Consultants suggest that the pain may be secondary to lumbar radiculopathy.  

However, regardless of whether the Veteran attributed his depressive symptoms to his vertigo or to residuals of his prostatectomy, the Veteran's reported symptoms have remained generally consistent, as have assessments of his general functioning reflected by GAF scores.  

Furthermore, a July 2008 VA treatment record notes that the Veteran's mother had just died and that he was dealing with some disputes among his family members, which would account for an increase in the Veteran's depression around the same period he was recovering from surgery.  

In support of his claim, the Veteran has submitted a June 2009 statement from I.M., a nurse practitioner who has treated the Veteran since July 2007.  I.M. has opined that the Veteran's depression and PTSD have been exacerbated by his prostate surgery with the Veteran reporting increased hopelessness, helplessness, low mood, nightmares, and flashbacks.  The Veteran attributes his increased depression to limitations he has experienced post-surgery.  

The Veteran has also submitted an August 2009 psychological evaluation from a private psychologist, Dr. G.G., who also opined that the Veteran's depression and PTSD have been exacerbated by the Veteran's pain and incontinence secondary to his prostate surgery.  He suggested that although the Veteran's level of functioning, as reflected in his GAF scores, was similar before and after, his current functioning would be higher if not for the residual effects of the Veteran's surgery.  However, he offered no explanation for his conclusion that the Veteran's depression would have improved but for his prostate surgery.  

The Veteran was afforded VA examinations in June 2008, July 2009, and October 2009.  The same examiner, a VA psychologist, prepared all three examination reports.  The examiner concluded that the Veteran's service connected disabilities, including his service connected residuals of prostate cancer, had not been caused or permanently aggravated the Veteran's depression.  In support of his claim, the examiner noted that the Veteran's disabilities such as hearing loss and tinnitus are not sufficiently severe to cause his depression and that there was nothing in the record to support that these service connected disabilities caused the Veteran's depression.  Regarding the Veteran's claim that his prostate cancer and radical perineal prostatectomy caused his depression, the examiner noted that it is clear from the record that the Veteran was diagnosed with a mood disorder many years before he was diagnosed with prostate cancer and that the Veteran's GAF score, which reflect his general level of functioning, changed little before and after the Veteran was diagnosed with prostate cancer and had his surgery, providing evidence that the Veteran's depression was not permanently aggravated by his prostate cancer and surgery.  The examiner agreed with I.M. that the Veteran's mood disorder had been briefly "exacerbated" by the Veteran's prostate cancer but opined that this exacerbation was not permanent.  He noted that although there was a temporary drop, the Veteran's GAF scores actually improved overall compared to what they were before his prostate cancer diagnosis and surgery.  

In the October 2009 examination report, the examiner noted that the Veteran had not received any mental health treatment from VA between his July 2009 and October 2009 VA examinations, but had seen a private psychologist to get an independent medical opinion.   The examiner opined that this behavior suggested that the Veteran is uninterested in actually receiving treatment but is motivated by secondary gain to obtain VA disability benefits, providing highly probative evidence against this claim and all claims before the VA, undermining the Veteran's credibility with the Board.   

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinions of the VA examiner to have the greatest probative value.  

The Board finds that the opinion of I.M. has limited probative value because unlike Dr. G.G. and the VA examiner, she is a nurse practitioner, rather than a clinical psychologist, and thus has, while some skill in the area, less skill and training.  Furthermore, she appears to base her opinion solely on the Veteran's own assertion that his depression has worsened, an account which is not supported by the record and some of the Veteran's own prior statements.

Both Dr. G.G. and the VA examiner have doctoral degrees in psychology and have reviewed the Veteran's medical records; however, the Board finds the opinion of the VA examiner to be more probative because unlike Dr. G.G., he provides a rationale for his opinion that is supported by the evidence of record.  

While Dr. G.G. suggests in his August 2009 report that the Veteran's depression would have improved if he had never developed prostate cancer or had a prostatectomy, he provides no real explanation for this conclusion.  The Veteran had been receiving mental health treatment, including both medication and therapy for almost four years before his prostatectomy, and he showed little evidence of improvement.  Thus, the Board must find that Dr. G.G.'s opinion is unsupported by the evidence of record.  

As the VA examiner noted in his detailed examination reports, although there have been variations in the Veteran's GAF score over the appellate period, overall, the scores have remained consistent.  In January 2004, the Veteran's GAF score was 52.  In September 2011, it was 54.  Thus, the evidence of record supports the VA examiner's conclusion that the Veteran's service connected prostate cancer and prostatectomy did not permanently aggravate the Veteran's depression beyond the natural progression of the disability.  While there may have been temporary or intermittent flare-ups of symptoms, this alone does not constitute sufficient evidence of aggravation where there is no evidence that the underlying condition permanently worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has considered the statements of the Veteran, including his subjective belief that his mood disorder has worsened since his prostatectomy.  However, this belief is not supported by the medical evidence of record, as the Board has discussed above.  Additionally, the Board notes that VA treatment records show that the Veteran has repeatedly reported the he and his wife suffer from financial hardship since he retired due to non-service connected medical problems and that that in October 2009, the VA examiner expressed concern that the Veteran appeared more interested in receiving disability benefits than receiving treatment for his claimed psychiatric condition.  The Board finds that the professional opinion of someone that has no interest in the outcome of the Veteran's claim one way or another should be afforded careful consideration.  

The Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board finds that the Veteran's obvious pecuniary motive, when considered with the fact that the Veteran was far more motivated to obtain an independent medical opinion than to receive treatment for his mood disorder, undermines his credibility with the Board, suggesting that the Veteran may be exaggerating or even fabricating his psychiatric symptoms in an attempt to obtain VA benefits.  

The Board finds that the preponderance of the evidence is against the Veteran's claim that his depression is related to service, including his service connected residuals of prostate cancer and radical perineal prostatectomy.  Accordingly entitlement to service connection for depression is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Sleep Disorder

The Veteran is also seeking service connection for a sleep disorder, claiming that he is unable to sleep due to pain caused by residuals of his radical prostatectomy.  

While the Veteran has reported subjective problems sleeping, he has not been diagnosed with a sleep disorder.  

In a March 2010 VA opinion and addendum, a VA psychologist concluded that the Veteran did not have a diagnosed sleep disorder and that his Axis I diagnosis was depression, not otherwise specified.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While the Veteran is competent to report that he has difficulty sleeping, he is not competent to diagnose himself with a medical or psychological condition that he believes is the cause of his sleep difficulties.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has a sleep disorder is too complex to be addressed by a layperson.  Difficulty sleeping can be due to many factors including poor sleep habits, too much caffeine, the side effects of medication, or a medical or psychological condition.  Accordingly, the Board finds that the opinion of someone with specialized training is required to determine the cause of the Veteran's sleep difficulties.  Hence, the Veteran's opinion of the nature and etiology of his alleges sleep problems is not competent evidence and is entitled to low probative weight.

Additionally, even if the Board were to find that the Veteran has a current sleep disability, the Veteran's claim that it is due to his service connected residuals of his prostatectomy is not supported by the evidence of record.  Private medical records from the 1980s and 90s show complaints of insomnia and difficulty sleeping, as well as frequent complaints of fatigue, providing highly probative evidence against the Veteran's claim by showing that the Veteran's sleep difficulties existed many years before he developed prostate cancer.  Furthermore, even after the Veteran filed his current claim, he was providing contradictory statements about the cause of his sleep difficulties.  

For example, a March 2011 VA treatment note reflects that the Veteran takes several naps throughout the day and then not surprisingly has difficulty sleeping at night.  In October 2009, the Veteran complained that he was not sleeping well at night because he worries and "his mind goes racing at night."  The Veteran's inconsistent explanations for his alleged sleep difficulties further undermine his claim and his credibility.

For all the above reasons, entitlement to service connection for a sleep disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Rating Reduction

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 100 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 100 percent disability rating became effective in January 2008.  Following an August 2008 VA examination, in September 2008, the RO proposed to reduce the Veteran's rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's service-connected residuals of prostate cancer have been rated for prostate gland injuries, infections, hypertrophy, or postoperative residuals (Diagnostic Code 7527) as well as for malignant neoplasms of the genitourinary system (Diagnostic Code 7528).

Prostate cancer warrants a 100 percent evaluation under DC 7528, for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2011). Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

Similar to DC 7528, under DC 7527 prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 (2011).

The types of voiding dysfunction are listed below.  The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1)Post void residuals greater than 150 cc; 2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3) Recurrent urinary tract infections secondary to obstruction; 4) Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating. 

38 C.F.R. § 4.115a (2011).

In this case, the Veteran was initially awarded a 100 percent rating for convalescence following surgery and there was no local reoccurrence or metastasis.  In August 2008, the Veteran was afforded a VA examination in August 2008.  The Veteran complained of pain, mild fatigue, and urinary incontinence that requires an absorbent pad to be changed twice a day.  He also lost the ability to sustain an erection.  The Veteran denied symptoms of urgency, hesitancy, weak or intermittent stream, dysuria, hematuria, nocturia, urine retention, or urethral discharge.  He reported daytime voiding intervals of one to two hours.  

Following this examination, the RO proposed in a September 2008 rating decision to reduce the Veteran's 100 percent disability rating to 20 percent.  In a December 2008 rating decision, the RO reduced the Veteran's disability rating to 20 percent, effective March 2009.

The Board finds that while a 100 percent disability rating is not proper, neither is a 20 percent rating.  At his examination, the Veteran reported that he had to change his absorbent pads twice a day.  While the examiner stated later in his report that the Veteran required the use of absorbent pads that must be changed less than twice a day, it is unclear the reason for this statement since it is contrary to the Veteran's own report that he must change his absorbent pads twice per day and the examiner does not appear to have any objective evidence to the contrary.  Accordingly, a 40 percent disability rating should have been assigned because the Veteran required absorbent pads two to four times per day. 

In this regard, regarding the Veteran's credibility, there is no indication that the Veteran is exaggerating this point, at this time.  If, at some point, there is an indication that the Veteran's statements regarding his changing of pads are not factually accurate, a revision of the Board's decision may be in order, but not at this time. 

While VA treatment records note that the Veteran reported his incontinence was improving in the months following his surgery, the record is absent for any specific information concerning the amount of absorbent pad the Veteran uses at this time or whether he has other voiding problems.  The Veteran's statements related to the residuals of his prostatectomy mostly relate to his complaints of pain.  Accordingly, in the absence of any evidence contrary to the Veteran's statements at his August 2008 examination or evidence of either improved or worsening voiding symptoms, a 40 percent disability rating is assigned from March 2009 based on the evidence of record.  

The Board also notes that the Veteran has been awarded special monthly compensation for loss of use of a creative organ to compensation for the inability to ejaculate he developed secondary to his prostatectomy.  

The Veteran has also complained of perineal pain which he attributes to scarring from his radical perineal prostatectomy; however, it is not entirely clear from the record whether this pain is due to the prostatectomy or is secondary to lumbar radiculopathy.  The Board has referred the matter to the RO to determine whether entitlement to service connection for a painful scar or nerve damage secondary to the Veteran's radical perineal prostatectomy is warranted; however, that issue is not before the Board at this time.  

In conclusion a reduction of the Veteran's disability rating for service connected residuals of prostate cancer, status post radical perineal prostatectomy from 100 percent to 40 percent disabling was proper, but a reduction to 20 percent was not.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in May 2008, May 2009, and October 2009.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in May 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

There are also specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e),(i). 

In September 2008, the RO issued a rating decision setting forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to 20 percent.  In an accompanying letter, dated September 10, 2008, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced and suggested what evidence would be the most probative. The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any point. 

In a December 2008 rating decision the RO reduced the disability rating for residuals of prostate cancer, status post radical perineal prostatectomy to 20 percent, effective March 1, 2009.  These actions by the RO complied with the duties to notify and assist, as well as the timing requirements for effecting the reduction, as specified in 38 C.F.R. § 3.105 .

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and opinions.  While the Veteran is receiving disability benefits from the Social Security Administration (SAA), the record reflects that these benefits were awarded for a vertigo condition of uncertain etiology that is not service connected.  Accordingly, the Board finds that these records are not relevant to the Veteran's claim.  

The appellant was afforded VA medical examinations in June 2008, August 2008, July 2009, October 2009and March 2010.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for depression, to include as secondary to the Veteran's service connected disabilities, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to service connected residuals of prostate cancer, status post radical perineal prostatectomy, is denied.  

Reduction of the disability rating for service connected residuals of prostate cancer, status post radical perineal prostatectomy from 100 percent to 20 percent was not proper.  The Veteran is entitled to a 40 percent evaluation for this disability effective from March 1th, 2009. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


